ORDER

PER CURIAM:
Gwendolyn Johnson appeals the decision of the Labor and Industrial Relations Commission, which found that Johnson was discharged for misconduct connected with work and was, therefore, disqualified from receiving unemployment benefits. On appeal, Johnson claims that the Commission’s findings were not supported by competent and substantial evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).